Citation Nr: 0532364	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease, status post coronary 
artery bypass graft, from December 1, 2002, to September 2, 
2003.

2.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease, status post coronary artery bypass 
graft, on and after September 3, 2003.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal being from the initial rating assigned upon 
awarding service connection, it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, 
although the RO certified for appeal the issue of entitlement 
to an earlier effective date for the assignment of a 60 
percent rating for coronary artery disease, as this case 
involves an initial rating, the issue is correctly 
characterized as noted on the title page of this decision.  
Id. 

The issues are remanded to the Appeals Management Center in 
Washington, DC.  


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 3.159(c) 
(2005).  Although the record contains the report of a VA 
examination conducted in September 2003, the veteran 
submitted a claim in September 2004 for entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU), in which he indicated his heart 
disease had reached the point that it affected full time 
employment.  In December 2004, the RO granted entitlement to 
a TDIU.  Accordingly, a VA examination is therefore 
appropriate to determine the current severity of the 
veteran's coronary artery disease, status post CABG.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In considering this issue, the RO must take into account that 
this issue is on appeal from the initial grant of service 
connection and that the issue should be addressed 
accordingly.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this case is remanded for the following actions:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of coronary 
artery disease.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished, to include a 
treadmill exercise test, if feasible.  
Manifestations of the veteran's coronary 
artery disease must be expressed in 
metabolic equivalents (METS) that result 
in dyspnea, fatigue, angina, dizziness, or 
syncope.  If a treadmill exercise test is 
not feasible the examiner must so state, 
and the examiner must provide an 
estimation of the level of activity, 
expressed in METS, and supported by 
examples of specific activities such as 
slow stair climbing or shoveling snow that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner must 
report the presence of any congestive 
heart failure, as well as document 
ejection fraction.  The examiner must also 
comment upon the presence or absence of a 
left ventricular dysfunction.  A complete 
rationale for any opinions and conclusions 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  The RO must 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability rating 
at any period of time since his original 
claim.  If the issue on appeal continues 
to be denied, the veteran must be provided 
a Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

